                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §            CIVIL ACTION H-18-3032
                                                  §
IGNACIO VERA, JOSEFINA VERA, and                  §
PREMIER PLASTERING SUPPLY, LTD.,                  §
                                                  §
       Defendants.                                §

                                               ORDER

       Pending before the court is a memorandum and recommendation by Magistrate Judge Nancy

K. Johnson (“M&R”). Dkt. 25. The M&R recommended granting the Government’s motion for

default judgment against defendants Ignacio and Josefina Vera (Dkt. 20) and Premier Plastering

Supply, Ltd. (“Premier”) (Dkt. 21).

       Objections to the M&R were due on March 21, 2019, but no defendants have filed objections

to date. See Dkt. 17. “When no timely objection is filed, the court need only satisfy itself that there

is no clear error on the face of the record in order to accept the recommendation.” See Fed. R. Civ.

P. 72(b), Advisory Comm. Note (1983). The court, having reviewed the M&R, evidence in the

record, motions, and applicable law, and having received no objections, finds no clear error. Thus,

the court ADOPTS IN FULL the M&R (Dkt. 25). For the reasons stated in the M&R, the

Government’s motions for default judgment against Ignacio and Josefina Vera (Dkt. 20) and Premier

(Dkt. 21) are GRANTED.

               Signed at Houston, Texas on March 28, 2019.



                                               ___________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge
